Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-34 are currently pending.  Claims 2, 4, 5, 16, 26, 30-32, and 34 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 1, 3, 6-15, 17-25, 27-29, and 33 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group II (claims 16-18, 22, and 26-34) in the reply filed on May 11, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 1, 3, 6-15, 19-21, and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Form of the composition: mixture (covered with a bandage)*
Hydrolysable lipophilic excipient: hyaluronic acid
*The examiner contacted applicants' representative to clarify the species election (see the attached Interview Summary).  It was confirmed with applicants' representative that claims 17, 18, 22, 27-29, and 33 would be withdrawn as directed to non-elected species.  The examiner agreed to examine claim 26 and its dependent claims along with the elected species.  

Information Disclosure Statement
No Information Disclosure Statements have been filed with the present application.  Applicant is reminded of his/her duty to disclose patents and publications relevant to the patentability of the instant claims.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 5, 16, 26, 30-32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claims 2, 4, 5, 16, 26, 30-32, and 34 are indefinite in the recitation "wherein the hydrolysable lipophilic excipient is hyaluronic acid" in claims 16 and 34.  Hyaluronic acid (HA) is a negatively charged (i.e., anionic) polysaccharide (comprising polar sugar residues).  As such, HA is recognized in the art as very hydrophilic (i.e., lipophobic, the opposite of lipophilic), not lipophilic.  See SWEIS (US 2009/0209456, at [0062]-[0063]) and MAZUMDER (Mazumder, S., et al. Eur. J. Biomed. Pharm. Sci. (2021), 7(10); 347-352; entire article) as evidence of this fact.  Nor have applicants given a special definition to this term or even discussed the term "lipophilic" in any meaningful way in the specification.  Applicants' description of a highly hydrophilic molecule as "lipophilic" (i.e., hydrophobic) is repugnant to the art, and injects uncertainty into the claim.  Specifically, the metes and bounds of a "lipophilic hyaluronic acid" are undefined.  It is unclear if applicants intend the natively hydrophilic HA to be modified in a way that renders it lipophilic (i.e., hydrophobic or lipophilic) (note that the specification does not appear to support modification of HA) or whether native (hydrophilic) HA meets the claim.  In other words, the claim begs the question: "What is a lipophilic hyaluronic acid?"  Does native HA meet the claim, or is something else required?  
Since it is not clear what compounds are simultaneously "lipophilic" and also hyaluronic acid, the artisan would not be reasonably apprised of the scope of the claims.  For the purposes of this Office Action, this phrase will be interpreted to include any type of HA (e.g., modified or unmodified), even though HA is known to be hydrophilic pending applicants' clarification of this issue.  
B.  Claims 2, 4, 5, 16, 26, 30-32, and 34 are rejected as indefinite, because the boundaries imposed by the functional language are insufficiently defined.  A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).  The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty.  See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.  
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  Specifically, claims 2, 4, 5, 16, 26, 30-32, and 34 fail to clearly define the time(s) required to achieve the functional limitations claimed.  It is unclear what time(s) are encompassed by the recitation: 
"leaving the composition on the skin of the patient long enough for the hydrolysable lipophilic excipient to facilitate passage of the composition through the skin and, as the composition passes through the skin, the lipophilic excipient is hydrolyzed, exposing the hydrolysable taurolidine to the anatomy, whereupon the taurolidine hydrolyzes into its active moieties so as to provide local antimicrobial effects." (claims 16 and 26)

The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined time coupled with several desired outcomes without any description of the timeframe in which said outcomes may occur, leaving it to others to explore the unknown contours of the claimed genus.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
In this case, it is not clear what time is required to meet the functional limitations.  The language of the claim is directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or steps are necessarily encompassed by the claims.  The specification does not resolve the ambiguity because there is no description of specific time(s) required to achieve the recited outcomes.  Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what formulations are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or applicant could amend the claims to recite the particular structure (time) that accomplishes the function.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 2, 4, 5, 16, 26, 30-32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POLASCHEGG (US 2008/0177217; Pub. Jul. 24, 2008).  
Polaschegg discloses taurolidine formulations for the treatment of local bacterial infections, such as topical application to the skin (title; abstract; [0017], [0024], [0039], [0042]; claim 2).  Polaschegg teaches taurolidine in combination with hyaluronic acid (elected species) and water (i.e. a mixture thereof) ([0062], [0167], claim 31).  
It is noted that the only positive active step in the method of claims 2, 4, 5, and 16 is applying a composition comprising taurolidine and hyaluronic acid (HA) to the skin of a patient (which is clearly taught by Polaschegg).  Regarding the limitation of leaving the composition on the skin of the patient long enough for the excipient to facilitate passage of the composition through the skin (lines 10-16 of claim 16), the specification provides no discussion or threshold for what time(s) are sufficient for this effect to occur (see the indefiniteness rejection designated 'B').  Thus, any time is considered to meet the claim, absent evidence to the contrary.  
Regarding claims 26, 30-32, and 34, Polaschegg teaches the use of bandages ([0039], [0126], [0170]; claim 11).  Specifically, Polaschegg teaches constructing a confined space on the skin with a barrier membrane (reads on a bandage), and delivering the taurolidine composition to the space between the membrane and the skin ([0039]).  Thus, the composition is covered with a bandage.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 2, 4, 5, 16, 26, 30-32, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over POLASCHEGG (US 2008/0177217; Pub. Jul. 24, 2008) and TATAPUDY (US 2007/0054964; Pub. Mar. 8, 2007) and/or STINCHCOMB (US 2012/0034293; Pub. Feb. 9, 2012).  
Polaschegg discloses taurolidine formulations for the treatment of local bacterial infections, such as topical application to the skin (title; abstract; [0017], [0024], [0039], [0042]; claim 2).  Polaschegg teaches taurolidine in combination with hyaluronic acid (elected species) and water (i.e. a mixture thereof) ([0062], [0167], claim 31).  Polaschegg teaches the use of bandages ([0039], [0126], [0170]; claim 11).  However, Polaschegg does not expressly teach first applying the composition and then subsequently covering the applied composition with a bandage.  While the claims currently do not actually require a particular order of steps, the instant rejection is made to the extent that an order of steps might be implied by the claim language.  
The artisan in this field understands that covering a topical composition with a bandage is routine in this art.  
For example, Tatapudy discloses topical formulations for drug delivery through the skin (title; abstract).  Tatapudy teaches the composition may be administered to the skin followed by application of a dressing or bandage to cover and protect the area to increase penetration of the composition ([0112]).  
Similarly, Stinchcomb discloses transdermal drug delivery formulations (title; abstract).  Stinchcomb teaches that the transdermal topical formulations can be applied directly to the skin, and then optionally covered with a bandage to minimize the likelihood of the composition being disturbed ([0047]-[0048]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have covered the composition of Polaschegg with a bandage after applying it to the skin.  One would have been motivated to do so with the expectation of protecting the area from being disturbed and increasing penetration of the composition (per Tatapudy and/or Stinchcomb.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 17/675,639
Claims 2, 4, 5, 16, 26, 30-32, and 34 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 22 of copending Application No. 17/675,639 in view of Polaschegg, Tatapudy, and/or Stinchcomb.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '639 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '639 claims do not recite hyaluronic acid (HA) or a bandage.  However, Polaschegg teaches a mixture with HA and teaches bandages, and Tatapudy and/or Stinchcomb further render obvious the use of bandages to cover topical compositions.  Thus, the entire scope of the instant claims is rendered obvious since, the claims are an obvious variation of the '639 claims.  

Conclusion
Claims 2, 4, 5, 16, 26, 30-32, and 34 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658